Exhibit 10.24

LOAN AGREEMENT

This Loan Agreement is dated as of January 1, 2011, and is between JACKSONVILLE
BANCORP, INC., a Florida corporation (the “Borrower”), and                     ,
an individual (the “Lender”).

The Borrower desires to borrow funds and obtain other financial accommodations
from the Lender. The Lender is willing to lend funds and extend other financial
accommodations to the Borrower under the terms and conditions set forth in this
agreement.

The parties therefore agree as follows:

1. DEFINITIONS; OTHER INTERPRETIVE PROVISIONS.

1.1. Defined Terms. For the purposes of this agreement, the definitions apply:

“Bankruptcy Code” means the United States Bankruptcy Code, as now existing or
hereafter amended.

“Business Day” means any day other than a Saturday, Sunday, or a legal holiday
on which banks are authorized or required to be closed for the conduct of
commercial banking business in Jacksonville, Florida.

“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the date of this agreement, including common shares, preferred
shares, membership interests in a limited liability company, limited or general
partnership interests in a partnership or any other equivalent of such ownership
interest.

“Change in Control” means the occurrence of any of the following events: (1) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any Person or group (within the meaning of the Securities Exchange Act of 1934
and the rules of the Securities and Exchange Commission thereunder as in effect
on the date of this agreement), of Capital Securities representing more than 50%
of the aggregate ordinary voting power represented by the issued and outstanding
Capital Securities of the Borrower; or (2) the Borrower ceases to own and
control, directly or indirectly, 100% of each class of the outstanding Capital
Securities of Jacksonville Bank.

“Default” means any event that, with the giving of notice, the passage of time,
or both, would constitute an Event of Default.

“Default Rate” means a per annum rate of interest equal to the Revolving Loan
Interest Rate plus 2%.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Event of Default” means any of the events or conditions which are set forth in
section 6.1.



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

“Indemnified Party” refers to the Lender and each of its attorneys and agents.

“Jacksonville Bank” means The Jacksonville Bank, a Florida corporation and a
wholly owned subsidiary of the Borrower

“Lien” means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person (including an interest in respect of a Capital Lease)
which secures payment or performance of any obligation, including, without
limitation, any mortgage, lien, encumbrance, title retention lien, charge, or
other security interest of any kind, whether arising by contract, as a matter of
law, by judicial process or otherwise.

“Loan Documents” means this agreement, each Revolving Loan Note, and all other
instruments, documents, certificates, and agreements from time to time executed
and delivered by the Borrower for the benefit of the Lender pursuant to any of
the foregoing, and all amendments, restatements, supplements, and other
modifications thereto.

“Obligations” means the Revolving Loans, as evidenced by any Revolving Note; all
interest accrued thereon (including interest which would be payable as
post-petition in connection with any bankruptcy or similar proceeding, whether
or not permitted as a claim thereunder); any fees due the Lender under this
agreement; any expenses incurred by the Lender under this agreement; all
liabilities and obligations of the Borrower under this agreement, under any
other Loan Document; any reimbursement obligations of the Borrower in respect of
surety bonds; and any and all other liabilities and obligations owed by the
Borrower to the Lender from time to time, howsoever created, arising or
evidenced, whether direct or indirect, joint or several, absolute or contingent,
now or hereafter existing, or due or to become due, together with any and all
renewals, extensions, restatements, or replacements of any of the foregoing.

“Person” means any natural person, partnership, limited liability company,
corporation, trust, joint venture, joint stock company, association,
unincorporated organization, government or agency or political subdivision
thereof, or other entity, whether acting in an individual, fiduciary or other
capacity.

“Revolving Loan” means each direct advance made by the Lender to the Borrower
under and pursuant to this agreement, as set forth in section 2.1.

“Revolving Loan Commitment” means $                    .

“Revolving Loan Interest Rate” means a per annum rate of interest equal to 8%.

“Revolving Loan Maturity Date” means January 1, 2015, or any earlier date as of
which the Revolving Loans are accelerated or the Revolving Commitment is
terminated, in each case as provided in this agreement.



--------------------------------------------------------------------------------

“Revolving Loan Note” means a promissory note in the form prepared by and
acceptable to the Lender, dated as of the date of this agreement, in the amount
of the Revolving Loan Commitment and maturing on the Revolving Loan Maturity
Date, duly executed by the Borrower and payable to the order of the Lender,
together with any and all renewal, extension, modification or replacement notes
executed by the Borrower and delivered to the Lender and given in substitution
therefor.

“Voidable Transfer” is as defined in section 7.20.

1.2. Other Interpretive Provisions. (a) Section references are to this agreement
unless otherwise specified. The words “of this agreement,” “in this agreement”
and “under this agreement” and words of similar import when used in this
agreement refer to this agreement as a whole and not to any particular provision
of this agreement. The term “including” is not limiting, and means “including,
without limitation.” Unless otherwise expressly provided in this agreement,
(1) references to agreements (including this agreement and the other Loan
Documents) and other contractual instruments are deemed to include each
subsequent amendment, restatement, supplement, and other modification thereto,
but only to the extent that that amendment, restatement, supplement, or other
modification is not prohibited by the terms of any Loan Document, and
(2) references to any statute or regulation are to be construed as including all
statutory and regulatory provisions amending, replacing, supplementing, or
interpreting that statute or regulation.

(b) To the extent that any other Loan Document is inconsistent with this
agreement, this agreement governs.

2. COMMITMENT OF THE LENDER.

2.1. Revolving Loans. (a) Subject to this agreement and the other Loan
Documents, and in reliance upon the representations and warranties of the
Borrower set forth in this agreement and in the other Loan Documents, the Lender
agrees to make Revolving Loans to the Borrower at such times as the Borrower
from time to time requests until, but not including, the Revolving Loan Maturity
Date, and in such amounts as the Borrower from time to time requests. The
aggregate principal balance of all Revolving Loans outstanding at any time may
not exceed the Revolving Loan Commitment. Revolving Loans made by the Lender may
be repaid and, subject to the terms and conditions of this agreement, borrowed
again up to, but not including, the Revolving Loan Maturity Date unless the
Revolving Loans are otherwise accelerated, terminated, or extended as provided
in this agreement.

(b) Except as otherwise provided in this section 2.1(b), the principal amount of
the Revolving Loans outstanding from time to time will bear interest at the
Revolving Loan Interest Rate. Accrued and unpaid interest on the unpaid
principal balance of all Revolving Loans outstanding from time to time will be
due and payable quarterly in arrears on the last day of each March, June,
September, and December, commencing on March 31, 2011, and on the Revolving Loan
Maturity Date. From and after maturity, or after the occurrence and during the
continuation of an Event of Default, interest on the outstanding principal
balance of the Revolving Loans, at the option of the Lender, may accrue at the
Default Rate and will be payable upon demand from the Lender.

(c) The Borrower shall pay to the Lender, quarterly in arrears on the last day
of each March, June, September and December, commencing on March 31, 2011, and
on the Revolving Loan Maturity Date, a non-utilization fee in an amount equal to
(1) 2% per annum, multiplied by (2) the



--------------------------------------------------------------------------------

result of (A) the Revolving Loan Commitment, minus (B) the daily average of the
aggregate principal amount of all Revolving Loans outstanding.

(d) The Borrower shall repay all Revolving Loans under this agreement on the
Revolving Loan Maturity Date, unless payable sooner pursuant to the provisions
of this agreement. The Borrower may from time to time prepay the Revolving
Loans, in whole or in part, without any prepayment penalty whatsoever.

(e) The Borrower may, upon 30 days’ prior written notice to the Lender,
terminate the Revolving Commitment and this credit facility. Concurrently with
any such termination of the Revolving Commitment that occurs before the date
that is two years after the date of this agreement, the Borrower shall pay to
the Lender an early termination fee in an amount equal to 2% of the Revolving
Commitment.

(f) The Revolving Loans are evidenced by one or more Revolving Loan Notes.

(g) Each Revolving Loan will be made available to the Borrower upon any written,
verbal, electronic, telephonic, or telecopy loan request which the Lender in
good faith believes to emanate from a properly authorized representative of the
Borrower, whether or not that is in fact the case. Each such request will be
effective upon receipt by the Lender, will be irrevocable, and must specify the
requested funding date and amount. A request for a direct advance must be
received by the Lender no later than 11:00 a.m. (Jacksonville, Florida, time)
fourteen calendar days before the day it is to be funded. The Borrower hereby
irrevocably confirms, ratifies, and approves all such advances by the Lender and
hereby indemnifies the Lender against losses and expenses (including court
costs, attorneys’, and paralegals’ fees) and shall hold the Lender harmless with
respect thereto.

2.2. Interest and Fee Computation; Collection of Funds. Except as otherwise set
forth in this agreement, all interest and fees are calculated on the basis of a
year consisting of 360 days and for the actual number of days elapsed. Principal
payments submitted in funds not immediately available will continue to bear
interest until collected. If any payment to be made by the Borrower under this
agreement or under any Revolving Loan Note becomes due on a day other than a
Business Day, that payment must be made on the next succeeding Business Day and
that extension of time will be included in computing any interest in respect of
that payment. Notwithstanding anything to the contrary contained in this
agreement, the final payment due under any of the Revolving Loans must be made
by wire transfer or other immediately available funds. All payments made by the
Borrower under this agreement or under any of the Loan Documents must be made
without setoff, counterclaim, or other defense. To the extent permitted by
applicable law, all payments under this agreement or under any of the Loan
Documents (including any payment of principal, interest, or fees) to, or for the
benefit, of any Person must be made by the Borrower free and clear of, and
without deduction or withholding for, or account of, any taxes now or
hereinafter imposed by any taxing authority.

3. CONDITIONS OF BORROWING. The Lender’s obligation to disburse, make, or
continue all or any Revolving Loan or any portion of the Revolving Loans on any
date is subject in each case to the satisfaction of the following conditions:

(1) that on or before that date the Borrower has delivered to the Lender, and
the Lender has received, all Loan Documents and all other certificates,
financial statements, schedules, resolutions,



--------------------------------------------------------------------------------

opinions of counsel, notes, and other documents that are provided for under this
agreement or that the Lender otherwise reasonably requires;

(2) that no Default or Event of Default has occurred and is continuing as of
that date; and

(3) that each representation and warranty contained in this agreement or in any
other Loan Document is accurate as of that date, with the same effect as though
that representation or warranty had been made on and as of that date.

4. REPRESENTATIONS AND WARRANTIES. To induce the Lender to make the Revolving
Loans, the Borrower makes the following representations and warranties to the
Lender, each of which will survive the execution and delivery of this agreement:

4.1. Borrower Organization and Name. The Borrower is a corporation duly
organized, existing, and in good standing under the laws of the state of
Florida, with full and adequate power to carry on and conduct its business as
presently conducted. The Borrower is duly licensed or qualified in all foreign
jurisdictions wherein the nature of its activities requires that qualification
or licensing, except for any jurisdiction where the failure to so qualify could
not reasonably be expected to have a material adverse effect on the Borrower.
The exact legal name of the Borrower is as set forth in the introductory clause
of this agreement.

4.2. Authorization. The Borrower has full right, power, and authority to enter
into this agreement, to make the borrowings, and execute and deliver the Loan
Documents as provided in this agreement and to perform all of its duties and
obligations under this agreement and the other Loan Documents. The execution and
delivery of this agreement and the other Loan Documents and the observance or
performance of any of the matters and things in this agreement or therein set
forth will not violate or contravene any provision of law or of the
organizational documents of the Borrower. All necessary and appropriate action
has been taken on the part of the Borrower to authorize the execution and
delivery of this agreement and the Loan Documents.

4.3. Validity and Binding Nature. This agreement and the other Loan Documents
are the legal, valid, and binding obligations of the Borrower, enforceable
against the Borrower in accordance with their terms, subject to bankruptcy,
insolvency, and similar laws affecting the enforceability of creditors’ rights
generally and to general principles of equity.

4.4. Consent; Absence of Breach. The execution, delivery, and performance of
this agreement, the other Loan Documents, and any other documents or instruments
to be executed and delivered by the Borrower in connection with the Revolving
Loans, and the borrowings by the Borrower under this agreement, do not and will
not (1) require any consent, approval, authorization of, filings with, notice
to, or other act by or in respect of any governmental authority or any other
Person (other than any consent or approval which has been obtained and is in
full force and effect); or (2) conflict with any of the following: (A) any
provision of law or any applicable regulation, order, writ, injunction, or
decree of any court or governmental authority; (B) the organizational documents
of the Borrower; or (C) any material agreement, indenture, instrument, or other
document, or any judgment, order, or decree, which is binding upon the Borrower
or any of its properties or assets.

4.5. Permits; Franchises. The Borrower possesses all permits, memberships,
franchises, contracts, and licenses required and all trademark rights, trade
names, trade name rights, patents,



--------------------------------------------------------------------------------

patent rights and fictitious name rights necessary to enable it to conduct the
business in which it is now engaged without conflict with the rights of others.

4.6. Litigation. Except as disclosed to the Lender in writing, there is no
litigation, arbitration proceeding, demand, charge, claim, petition, or
governmental investigation or proceeding pending or, to the knowledge of the
Borrower, threatened against the Borrower, in each case which, if adversely
determined, could reasonably be expected to have a material adverse effect upon
the Borrower.

4.7. Event of Default. No Event of Default or Default exists or would result
from the incurrence by the Borrower of any of the Obligations under this
agreement or under any of the other Loan Document, and the Borrower is not in
default (without regard to grace or cure periods) under any other contract or
agreement to which it is a party, the effect of which could reasonably be
expected to have a material adverse effect on the Borrower.

4.8. Adverse Circumstances. No condition, circumstance, event, agreement,
document, instrument, restriction, litigation, or proceeding (or threatened
litigation or proceeding or basis therefor) exists which could reasonably be
expected to have a material adverse effect upon the Borrower or which would
constitute a Default or an Event of Default.

4.9. Business Loan. The Revolving Loans, including interest rate, fees and
charges as contemplated hereby, are an exempted transaction under the Truth In
Lending Act, 12 U.S.C. 1601 et seq., as amended from time to time, and do not
(and when disbursed will not) violate the provisions of the Florida usury laws,
any consumer credit laws, or the usury laws of any state which may have
jurisdiction over this transaction or the Borrower.

4.10. Taxes. The Borrower has timely filed all tax returns and reports required
by law to have been filed by it and has paid all taxes, governmental charges,
and assessments due and payable with respect to such returns, except any such
taxes or charges which are being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
have been set aside on its books, are insured against or bonded over to the
satisfaction of the Lender. There is no controversy or objection pending or, to
the knowledge of the Borrower, threatened in respect of any tax returns of the
Borrower. The Borrower has made adequate reserves on its books and records in
accordance with GAAP for all taxes that have accrued but which are not yet due
and payable.

4.11. Compliance with Regulation U. No portion of the proceeds of the Revolving
Loans will be used by the Borrower, or any affiliate of the Borrower, either
directly or indirectly, for the purpose of purchasing or carrying any margin
stock, within the meaning of Regulation U as adopted by the Board of Governors
of the Federal Reserve System or any successor thereto.

4.12. Complete Information. This agreement and all financial statements,
schedules, certificates, confirmations, agreements, contracts, and other
materials and information heretofore or contemporaneously herewith furnished in
writing by the Borrower to the Lender for purposes of, or in connection with,
this agreement and the transactions contemplated hereby is, and all written
information hereafter furnished by or on behalf of the Borrower to the Lender
pursuant hereto or in connection herewith will be, true and accurate in every
material respect on the date as of which such information is dated or certified,
and none of such information is or will be incomplete by omitting to state any
material fact necessary to make such information not misleading in light of the
circumstances under which made (it being recognized by the Lender that any
projections and forecasts provided by the



--------------------------------------------------------------------------------

Borrower are based on good faith estimates and assumptions believed by the
Borrower to be reasonable as of the date of the applicable projections or
assumptions and that actual results during the period or periods covered by any
such projections and forecasts may differ from projected or forecasted results).

5. COVENANTS.

5.1. Borrower Existence. (a) The Borrower shall at all times (1) preserve and
maintain its existence and good standing in the jurisdiction of its
organization; (2) preserve and maintain its qualification to do business and
good standing in each jurisdiction where the nature of its business makes such
qualification necessary (other than such jurisdictions in which the failure to
be qualified or in good standing could not reasonably be expected to have a
material adverse effect on the Borrower); and (3) continue as a going concern in
the business which the Borrower is presently conducting.

(b) The Borrower shall not (1) engage in any line of business other than the
businesses engaged in on the date of this agreement and businesses reasonably
related thereto; (2) change its name, its type of organization, its jurisdiction
of organization, or other legal structure; or (3) permit any of its
organizational documents to be amended or modified in any way that could
reasonably be expected to have a material adverse effect on the Lender.

5.2. Compliance with Laws. (a) The Borrower shall use the proceeds of the
Revolving Loans for working capital and other general corporate or business
purposes not in contravention of any requirements of law and not in violation of
this agreement.

(b) The Borrower shall comply in all respects, including in the conduct of its
business and operations and the use of its properties and assets, with all
applicable laws, rules, regulations, decrees, orders, judgments, licenses, and
permits, except where failure to comply could not reasonably be expected to have
a material adverse effect on the Borrower. In addition, and without limiting the
foregoing sentence, the Borrower (1) shall ensure, and cause each Subsidiary to
ensure, that no person who owns a controlling interest in or otherwise controls
the Borrower or any Subsidiary is or listed on the Specially Designated
Nationals and Blocked Person List or other similar lists maintained by the
Office of Foreign Assets Control (“OFAC”), the Department of the Treasury or
included in any Executive Orders; and (2) shall not use or permit the use of the
proceeds of the Revolving Loans to violate any of the foreign asset control
regulations of OFAC or any enabling statute or executive order relating thereto.

5.3. Payment of Taxes and Liabilities. The Borrower shall pay and discharge,
prior to delinquency and before penalties accrue thereon, all property and other
taxes and all governmental charges or levies against it, as well as claims of
any kind which, if unpaid, could become a Lien on any of its property, but the
Borrower will not be required under this section 5.3 to pay any such tax or
charge so long as it contests the validity thereof in good faith by appropriate
proceedings and sets aside on its books adequate reserves with respect thereto
in accordance with GAAP.

5.4. Property. The Borrower shall at all times maintain, preserve, its
properties in good repair, working order, and condition, normal wear and tear
excepted, and shall from time to time make all needful and proper repairs,
renewals, replacements, and additions thereto so that at all times the
efficiency thereof is fully preserved and maintained.



--------------------------------------------------------------------------------

5.5. Insurance. The Borrower shall maintain and keep in force insurance of the
types and in amounts customarily carried in lines of business similar to
Borrower’s and deliver to Lender from time to time at Lender’s request schedules
setting forth all insurance then in effect

5.6. ERISA. The Borrower shall at all times comply with the provisions of ERISA
with respect to any retirement or other employee benefit plan to which it is a
party as employer. Promptly upon becoming aware thereof, the Borrower shall
advise the Lender of the occurrence of any “Reportable Event” or “Prohibited
Transaction” (as such terms are defined in ERISA) with respect to any such plan
of the Borrower and furnish to the Lender a written statement setting forth
details as to each such “Reportable Event” or “Prohibited Transaction” and each
action, if any, that the Borrower proposes to take with respect thereto.

5.7. Financial Information. The Borrower shall at all times maintain a standard
and modern system of accounting, on the accrual basis of accounting and in all
respects in accordance with GAAP. The Borrower shall not make any change with
respect to any such accounting principles without giving prior notification to
the Lender. The Borrower shall furnish to the Lender or its authorized
representatives all information regarding the business affairs, operations, and
financial condition of the Borrower as the Lender reasonably requests from time
to time.

5.8. Permits; Franchises. The Borrower shall maintain, preserve, and renew all
permits, memberships, franchises, contracts, and licenses required and all
trademark rights, trade names, trade name rights, patents, patent rights, and
fictitious name rights necessary to enable it to conduct the business without
conflict with the rights of others.

5.9. Notice of Proceedings. Promptly upon becoming aware thereof, the Borrower
shall give written notice to the Lender of any litigation, arbitration, or
governmental investigation or proceeding not previously disclosed by the
Borrower to the Lender that has been instituted or, to the knowledge of the
Borrower, is threatened against the Borrower or to which any of its properties
is subject, in each case which could reasonably be expected to have a material
adverse effect on the Borrower.

5.10. Notice of Event of Default or Material Adverse Effect. Immediately after
the commencement thereof, the Borrower shall give written notice to the Lender
of the occurrence of any Default, Event of Default, or any condition or event
that could reasonably be expected to have a material adverse effect on the
Borrower.

5.11. Encumbrances. The Borrower shall not, either directly or indirectly,
create, assume, incur, or suffer or permit to exist any Lien or charge of any
kind or character upon the Capital Securities of Jacksonville Bank.

5.12. Mergers; Transfers; Sales. The Borrower shall not merge into or
consolidate with any Person. The Borrower shall not sell, assign, transfer, or
otherwise dispose of any of the Capital Securities of Jacksonville Bank without
the prior written consent of the Lender. The Borrower shall not sell, lease,
assign, transfer, or otherwise dispose of all or substantially all of its other
assets other than in the ordinary course of business.



--------------------------------------------------------------------------------

5.13. Transactions with Affiliates. The Borrower shall not, directly or
indirectly, enter into or permit to exist any transaction with any of its
affiliates or with any director, officer or employee of the Borrower other than
transactions in the ordinary course of, and pursuant to the reasonable
requirements of, the business of the Borrower and upon fair and reasonable terms
which are fully disclosed to the Lender and are no less favorable to the
Borrower than would be obtained in a comparable arm’s length transaction with a
Person that is not an affiliate of the Borrower.

5.14. Inconsistent Agreements. The Borrower shall not enter into any agreement
containing any provision that would be violated or breached by any borrowing by
the Borrower under this agreement or by the performance by the Borrower of any
of its Obligations under this agreement or under any other Loan Document.

6. EVENTS OF DEFAULT; REMEDIES.

6.1. Events of Default. The Borrower, without notice or demand of any kind, will
be in default under this agreement upon the occurrence of any of the following
events (each, an “Event of Default”):

 

(1) any amount due and owing under this agreement or any Revolving Note or
otherwise on account of any of the Obligations, whether by its terms or as
otherwise provided in this agreement, is not paid when due;

 

(2) any oral or written warranty, representation, certificate, or statement of
the Borrower in this agreement, the other Loan Documents, or any other agreement
with the Lender is false or inaccurate, in either case in any material respect,
when made or at any time thereafter, or if any information now or hereafter
furnished to the Lender by or on behalf of the Borrower proves to be false,
inaccurate, or misleading in any material respect;

 

(3) any failure to perform or default in the performance of any covenant,
condition, or agreement contained in this agreement and, if capable of being
cured, such failure to perform or default in performance continues for a period
of ten Business Days after the Borrower receives notice or knowledge from any
source of that failure to perform or default in performance, or in the other
Loan Documents or any other agreement with the Lender and that failure to
perform or default in performance continues beyond any applicable grace or cure
period;

 

(4) any breach or default in the payment or performance of any obligation
imposed by any instrument or agreement (other than the Loan Documents) pursuant
to which the Borrower has borrowed money from, or incurred liability to, any
Person;

 

(5)

the Borrower becomes insolvent or generally fails to pay, or admits in writing
its inability or refusal to pay, debts as they become due; or the Borrower
applies for, consents to, or acquiesces in the appointment of a trustee,
receiver, or other custodian for the Borrower or any of its property or makes a
general assignment for the benefit of creditors; or, in the absence of any such
application, consent, or acquiescence, a trustee, receiver or other custodian is
appointed for the Borrower or for a substantial part of its property and is not
discharged within 60 days; or any bankruptcy, reorganization, debt arrangement,
or other case or proceeding under any bankruptcy or insolvency law, or any
dissolution or liquidation proceeding, is commenced in respect of the Borrower,
and if any such case or proceeding is not commenced



--------------------------------------------------------------------------------

 

by the Borrower, it is consented to or acquiesced in by the Borrower or remains
undismissed for 60 days; or the Borrower takes any action to authorize, or in
furtherance of, any of the foregoing;

 

(6) the occurrence of any Change in Control; or

 

(7) the occurrence of any development, condition, or event that has a material
adverse effect on the Borrower.

6.2. Remedies. Upon the occurrence of any Event of Default, the Lender may, in
its discretion, declare its commitments to the Borrower to be terminated and all
Obligations to be immediately due and payable. Upon such acceleration, Lender
may exercise all rights and other remedies permitted under this agreement and
the other Loan Documents and at law or equity, and any and all obligations of
Lender to make any further Revolving Loans will terminate. The Borrower hereby
waives any and all presentment, demand, notice of dishonor, protest, and all
other notices and demands in connection with the enforcement of Lender’s rights
under this agreement and the other Loan Documents.

7. MISCELLANEOUS.

7.1. Obligations Absolute. None of the following will affect the Obligations of
the Borrower to the Lender under this agreement: (1) acceptance or retention by
the Lender of any interest in property as security for the Obligations;
(2) release by the Lender of any party liable with respect to the Obligations;
(3) release, extension, renewal, modification or substitution by the Lender of
any Revolving Note, or any note evidencing any of the Obligations, or the
compromise of the liability of any guarantor of the Obligations.

7.2. Entire Agreement. This agreement and the other Loan Documents (1) are
valid, binding and enforceable against the Borrower and the Lender in accordance
with their respective provisions and no conditions exist as to their legal
effectiveness; (2) constitute the entire agreement between the parties with
respect to the subject matter of this agreement and thereof; and (3) are the
final expression of the intentions of the Borrower and the Lender. No promises,
either expressed or implied, exist between the Borrower and the Lender, unless
contained in this agreement or therein. This agreement, together with the other
Loan Documents, supersedes all negotiations, representations, warranties,
commitments, term sheets, discussions, negotiations, offers, or contracts (of
any kind or nature, whether oral or written) prior to or contemporaneous with
the execution of this agreement with respect to any matter directly or
indirectly related to the terms of this agreement and the other Loan Documents.
This agreement and the other Loan Documents are the result of negotiations among
the Lender, the Borrower, and the other parties thereto, and have been reviewed
(or have had the opportunity to be reviewed) by counsel to all such parties, and
are the products of all such parties. Accordingly, this agreement and the other
Loan Documents are not to be construed more strictly against the Lender merely
because of the Lender’s involvement in their preparation.

7.3. Amendments; Waivers. No delay on the part of the Lender in the exercise of
any right, power, or remedy will operate as a waiver thereof, and no single or
partial exercise by the Lender of any right, power, or remedy will preclude
other or further exercise thereof or the exercise of any other right, power or
remedy. No amendment, modification or waiver of, or consent with respect to, any
provision of this agreement or the other Loan Documents will in any event be
effective unless the



--------------------------------------------------------------------------------

same is in writing and acknowledged by the Lender, and then any such amendment,
modification, waiver or consent will be effective only in the specific instance
and for the specific purpose for which given.

7.4. Waiver of Defenses. The Borrower, on behalf of itself and any guarantor of
any of the obligations, waives every present and future defense, cause of
action, counterclaim, or setoff which the Borrower may now have or hereafter may
have to any action by the Lender in enforcing this agreement. Provided the
Lender acts in good faith, the Borrower ratifies and confirms whatever the
Lender may do pursuant to the terms of this agreement. This provision is a
material inducement for the Lender granting any financial accommodation to the
Borrower.

7.5. Forum Selection and Consent to Jurisdiction. Any litigation based on, or
arising out of, under, or in connection with, this agreement or any other Loan
Document must be brought and maintained exclusively in the courts of the state
of Florida or in the United States District Court for the Middle District of
Florida; provided that nothing in this agreement will be deemed or operate to
preclude the Lender from bringing suit or taking other legal action in any other
jurisdiction. The Borrower hereby expressly and irrevocably submits to the
jurisdiction of the courts of the state of Florida and of the United States
District Court for the Middle District of Florida for the purpose of any such
litigation as set forth above. The Borrower further irrevocably consents to the
service of process by registered mail, postage prepaid, or by personal service
within or without the state of Florida. The Borrower hereby expressly and
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of venue of any such litigation
brought in any such court referred to above and any claim that any such
litigation has been brought in an inconvenient forum.

7.6. Waiver of Jury Trial. The Lender and the Borrower, after consulting or
having had the opportunity to consult with counsel, each knowingly, voluntarily
and intentionally waive irrevocably, any right to a trial by jury in any action
or proceeding to enforce or defend any rights under this agreement, any other
loan document, any of the other Obligations, or any amendment, instrument,
document, or agreement delivered or which might in the future be delivered in
connection herewith or therewith or arising from any lending relationship
existing in connection with any of the foregoing, or any course of conduct or
course of dealing in which the Lender and the Borrower are adverse parties, and
each agrees that any such action or proceeding will be tried before a court and
not before a jury. This provision is a material inducement for the Lender
granting any financial accommodation to the Borrower.

7.7. Assignability. The Lender may at any time assign the Lender’s rights in
this agreement, the other Loan Documents, the Obligations, or any part thereof.
In addition, the Lender may at any time sell one or more participations in the
Revolving Loans. The Borrower may not sell or assign this agreement, or any
other agreement with the Lender or any portion thereof, either voluntarily or by
operation of law, without the prior written consent of the Lender. This
agreement is binding upon the Lender and the Borrower and their respective legal
representatives and successors. All references in this agreement to the Borrower
are deemed to include any successors, whether immediate or remote.

7.8. Confirmations. The Borrower and the Lender agree from time to time, upon
written request received by it from the other, to confirm to the other in
writing the aggregate unpaid principal amount of the Revolving Loans then
outstanding.



--------------------------------------------------------------------------------

7.9. Confidentiality. The Lender agrees to use commercially reasonable efforts
(equivalent to the efforts the Lender applies to maintain the confidentiality of
its own confidential information) to maintain as confidential all information
provided to it by the Borrower, including, without limitation, all information
designated as confidential, except that the Lender may disclose any such
information (1) to Persons employed or engaged by the Lender in evaluating,
approving, structuring, or administering the Revolving Loans; (2) to any
assignee or participant or potential assignee or participant that has agreed to
comply with the covenant contained in this section 7.9 (and any such assignee or
participant or potential assignee or participant may disclose such information
to Persons employed or engaged by them as described in clause (1) above); (3) as
required or requested by any federal or state regulatory authority or examiner,
or any insurance industry association, or as reasonably believed by the Lender
to be compelled by any court decree, subpoena, or legal or administrative order
or process; (4) as, on the advice of the Lender’s counsel, is required by law;
(5) in connection with the exercise of any right or remedy under the Loan
Documents or in connection with any litigation to which the Lender is a party;
or (6) that ceases to be confidential through no fault of the Lender.

7.10. Binding Effect. This agreement will become effective upon execution by the
Borrower and the Lender. If this agreement is not dated or contains any blanks
when executed by the Borrower, the Lender is hereby authorized, without notice
to the Borrower, to date this agreement as of the date when it was executed by
the Borrower, and to complete any such blanks according to the terms upon which
this agreement is executed.

7.11. Governing Law. This agreement and each other Loan Document are being
delivered and accepted in the state of Florida and will be deemed to be
contracts made under and governed by the internal laws of the state of Florida
applicable to contracts made and to be performed entirely within that state,
without regard to conflict of laws principles.

7.12. Enforceability. Wherever possible, each provision of this agreement is to
be interpreted so as to be effective and valid under applicable law, but if any
provision of this agreement is prohibited by or unenforceable or invalid under
any jurisdiction, that provision will, solely as to that jurisdiction, be
severable and be ineffective to the extent of that prohibition,
unenforceability, or invalidity without invalidating the remaining provisions of
this agreement or affecting the validity or enforceability of that provision in
any other jurisdiction.

7.13. Survival of Borrower Representations. All covenants, agreements,
representations, and warranties made by the Borrower in this agreement will,
notwithstanding any investigation by the Lender, be deemed material and relied
upon by the Lender, will survive the making and execution of this agreement and
the Loan Documents and the issuance of any Revolving Note, and will be deemed to
be continuing representations and warranties until the Borrower has fulfilled
all of its Obligations to the Lender and the Lender has been indefeasibly paid
in full in cash. The Lender, in extending financial accommodations to the
Borrower, is expressly acting and relying on the representations and warranties
set forth in this agreement and the other Loan Documents.

7.14. Extensions of Lender’s Commitment. This agreement will govern the terms of
any extensions or renewals of the Lender’s commitment under this agreement and
any replacement note executed by the Borrower and accepted by the Lender in its
sole and absolute discretion in substitution for any Revolving Note.

7.15. Time of Essence. Time is of the essence in making payments of all amounts
due the



--------------------------------------------------------------------------------

Lender under this agreement and in the performance and observance by the
Borrower of each covenant, agreement, provision, and term of this agreement.

7.16. Counterparts; Facsimile Signatures. This agreement may be executed in any
number of counterparts and by the different parties hereto on separate
counterparts, each of which counterparts will be deemed to be an original, but
all of which counterparts together will constitute but one and the same
agreement. Receipt of an executed signature page to this agreement by facsimile
or other electronic transmission will constitute effective delivery thereof.
Electronic records of executed Loan Documents maintained by the Lender will be
deemed to be originals thereof.

7.17. Notices. (a) Except as otherwise provided in this agreement, the Borrower
waives all notices and demands in connection with the enforcement of the
Lender’s rights under this agreement. All notices, requests, demands, and other
communications provided for under this agreement must be in writing and
addressed as follows or, as to each party, at any other address designated by
that party in a written notice to each other party complying as to delivery with
the terms of this section 7.17:

 

To the Borrower:   

Jacksonville Bancorp, Inc.

100 North Laura Street

Jacksonville, Florida 32202

Attention: Gilbert J. Pomar III

To the Lender:   

Name

Address

City, State and Zip

(b) All notices addressed as above will be deemed to have been properly given
(1) if served in person, upon acceptance or refusal of delivery; (2) if mailed
by certified or registered mail, return receipt requested, postage prepaid, on
the third day following the day that notice is deposited in any post office
station or letter box; or (3) if sent by recognized overnight courier, on the
first day following the day that notice is delivered to that courier. No notice
to or demand on the Borrower in any case will entitle the Borrower to any other
or further notice or demand in similar or other circumstances.

7.18. Costs, Fees, and Expenses. (a) The Borrower shall pay or reimburse the
Lender for the following: all reasonable costs, fees, and expenses incurred by
the Lender or for which the Lender becomes obligated in connection with the
negotiation, preparation, consummation, collection of the Obligations, or
enforcement of this agreement, the other Loan Documents, and all other documents
provided for in this agreement or delivered or to be delivered under this
agreement or in connection herewith (including any amendment, supplement, or
waiver to any Loan Document), or during any workout, restructuring, or
negotiations in respect thereof, including, without limitation, reasonable
consultants’ fees and attorneys’ fees and time charges of counsel to the Lender,
plus costs and expenses of such attorneys or of the Lender; and all taxes
payable in connection with this agreement or the other Loan Documents, whether
or not the transaction contemplated hereby is consummated. In furtherance of the
foregoing, the Borrower shall pay any and all stamp and other taxes and other
costs and expenses in connection with the execution and delivery of this
agreement, any Revolving Note, and the other Loan Documents to be delivered
under this agreement, and shall save and hold the Lender harmless from and
against any and all liabilities with respect to or resulting from any delay in
paying or omission to pay any such costs and expenses.



--------------------------------------------------------------------------------

(b) That portion of the Obligations consisting of costs, expenses, or advances
to be reimbursed by the Borrower to the Lender pursuant to this agreement or the
other Loan Documents which are not paid on or prior to the date of this
agreement will be payable by the Borrower to the Lender on demand.

(c) The costs and expenses incurred by the Lender in any manner or way with
respect to the following will be part of the Obligations, payable by the
Borrower to the Lender on demand: (1) if at any time or times hereafter the
Lender employs counsel for advice or other representation (A) with respect to
this agreement or the other Loan Documents; (B) to represent the Lender in any
litigation, contest, dispute, suit, or proceeding or to commence, defend, or
intervene, or to take any other action in or with respect to any litigation,
contest, dispute, suit, or proceeding (whether instituted by the Lender, the
Borrower, or any other Person) in any way or respect relating to this agreement,
the other Loan Documents, or the Borrower’s business or affairs; or (C) to
enforce any rights of the Lender against the Borrower or any other Person that
may be obligated to the Lender by virtue of this agreement or the other Loan
Documents; or (2) if at any time or times hereafter the Lender attempts to or
enforces any of the Lender’s rights or remedies under the Agreement or the other
Loan Documents.

7.19. Indemnification. The Borrower shall defend (with counsel satisfactory to
the Lender), protect, indemnify, exonerate, and hold harmless each Indemnified
Party from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, expenses and distributions
of any kind or nature (including the disbursements and the reasonable fees of
counsel for each Indemnified Party thereto, which will also include, without
limitation, reasonable attorneys’ fees and time charges of attorneys who may be
employees of any Indemnified Party), which may be imposed on, incurred by, or
asserted against, any Indemnified Party (whether direct, indirect or
consequential and whether based on any federal, state or local laws or
regulations, including, without limitation, securities laws, environmental laws,
commercial laws and regulations, under common law or in equity, or based on
contract or otherwise) in any manner relating to or arising out of this
agreement or any of the Loan Documents, or any act, event or transaction related
or attendant thereto, the preparation, execution and delivery of this agreement
and the Loan Documents, including the making or issuance and management of the
Revolving Loans, the use or intended use of the proceeds of the Revolving Loans,
the enforcement of the Lender’s rights and remedies under this agreement, the
Loan Documents, any Revolving Note, any other instruments and documents
delivered under this agreement, or under any other agreement between the
Borrower and the Lender, but the Borrower will not have any obligations under
this agreement to any Indemnified Party with respect to matters determined by a
court of competent jurisdiction by final and nonappealable judgment to have been
caused by or to have resulted from the willful misconduct or gross negligence of
such Indemnified Party. To the extent that the undertaking to indemnify set
forth in the preceding sentence may be unenforceable because it violates any law
or public policy, the Borrower shall satisfy such undertaking to the maximum
extent permitted by applicable law. Any liability, obligation, loss, damage,
penalty, cost or expense covered by this indemnity must be paid to each
Indemnified Party on demand, and failing prompt payment, together with interest
thereon at the Default Rate from the date incurred by each Indemnified Party
until paid by the Borrower, will be added to the Obligations of the Borrower.
This section 7.19 will survive the satisfaction and payment of the other
Obligations and the termination of this agreement.

7.20. Revival and Reinstatement of Obligations. If the incurrence or payment of
the Obligations by the Borrower or the transfer to the Lender of any property
should for any reason subsequently be declared to be void or voidable under any
state or federal law relating to creditors’



--------------------------------------------------------------------------------

rights, including provisions of the Bankruptcy Code relating to fraudulent
conveyances, preferences, or other voidable or recoverable payments of money or
transfers of property (collectively, a “Voidable Transfer”), and if the Lender
is required to repay or restore, in whole or in part, any such Voidable
Transfer, or elects to do so upon the reasonable advice of its counsel, then, as
to any such Voidable Transfer, or the amount thereof that the Lender is required
or elects to repay or restore, and as to all reasonable costs, expenses, and
attorneys fees of the Lender, the Obligations will automatically be revived,
reinstated, and restored and will exist as though that Voidable Transfer had
never been made.

7.21. Customer Identification—USA Patriot Act Notice. The Lender hereby notifies
the Borrower that pursuant to the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56, signed into law October 26, 2001) (the “Act”), and the
Lender’s policies and practices, the Lender is required to obtain, verify and
record certain information and documentation that identifies the Borrower, which
information includes the name and address of the Borrower and such other
information that will allow the Lender to identify the Borrower in accordance
with the Act.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

The parties are signing this Loan Agreement as of the date stated in the
introductory clause.

 

JACKSONVILLE BANCORP, INC.,

as the Borrower

By:     Name:     Title:    

                                    , as the Lender

Signature page to

Loan Agreement (                    )



--------------------------------------------------------------------------------

Schedule to Exhibit 10.24

The form of Loan Agreement was executed by the following persons for the
revolving loan commitment amounts set forth beside their names:

R.C. Mills - $200,000

Donald E. Roller - $300,000

Chelsea Rose - $100,000

Cheryl H. Rose (through IRA) - $100,000

John W. Rose (through 401(k) account) - $300,000

Price W. Schwenck - $200,000

John P. Sullivan - $200,000

Triad Financial Services - $200,000